United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL BENEFIT OFFICE, Buffalo, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1534
Issued: November 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 5, 2017 appellant, through counsel, filed a timely appeal from a March 8, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish an injury due to a
September 8, 2014 employment incident.
FACTUAL HISTORY
On September 10, 2014 appellant, then a 63-year-old miscellaneous clerk and assistant,
filed a traumatic injury claim (Form CA-1) alleging that at 4:05 p.m. on September 8, 2014 she
sustained injury to her neck, shoulders, left elbow, left hand, mid back, and knees due to a fall at
work. She indicated that she caught her heel on a rug in the lobby of the employing
establishment premises and fell forward to the floor. Appellant stopped work on September 9,
2014 and returned to work on September 10, 2014.3
Appellant visited a Kaleida health clinic on an emergency basis on September 17, 2014
and was treated by Dr. James David, a Board-certified internist. In his October 9, 2014 report of
the visit,4 Dr. David indicated that she visited after she tripped and fell at work, landing on her
knees. Appellant reported being able to get up and walk away with assistance after the fall.
Dr. David noted, “Also complains of shoulder pains. The onset was [two] hours ago.” He
reported findings on physical examination, including normal motion and strength of the lower
extremities and bilateral knee tenderness. Dr. David provided a diagnosis of contusion.
In a September 30, 2014 report, Dr. Michael Geraci, Jr., an attending Board-certified
physical medicine and rehabilitation physician, indicated that appellant presented for an initial
consultation on September 30, 2014 primarily regarding a new problem that occurred on
September 8, 2014. Appellant reported that she was walking through the lobby at work when her
heel caught on the carpet and she fell forward onto her hands and knees. Dr. Geraci reported the
findings of his September 30, 2014 physical examination noting that she had 50 percent loss in
cervical extension and 25 percent loss in flexion, but displayed full rotation and side bending.5
He reported normal results of strength, deep tendon reflexes, and sensory examination, and noted
negative findings upon upper limb tension and straight leg testing bilaterally.
Appellant’s knee examination reproduced patello-femoral pain, but there was no joint
instability, ligaments were intact, and the cartilage compression test was negative. Dr. Geraci
diagnosed bilateral knee pain with patella-femoral pain syndrome, C5-6 focal disc herniation
with disc osteophyte complex, chronic neck pain, right upper extremity radiculitis, cervical
3

On the reverse side of the claim form, appellant’s immediate supervisor indicated that appellant’s regular work
hours were 7:30 a.m. to 4:00 p.m., Monday through Friday. He indicated that she fell while she was exiting the
building after the end of her tour of duty. The record contains a September 10, 2014 report of contact in which
appellant’s immediate supervisor noted that appellant advised him on September 9, 2014 that she tripped on a rug
and fell at work on September 8, 2014.
Dr. David indicated that he was writing the report from memory as he “apparently did not complete it at the time
of patient visit.”
4

5

Appellant’s range of lumbar motion was limited by 50 percent in extension and 25 percent in side bending and
rotation, but she exhibited full flexion. Range of motion in the hips and shoulders was within normal limits.

2

spondylosis and stenosis, and right shoulder rotator cuff tear. He noted that the incident that
appellant described was “the competent medical cause of the injury.” Dr. Geraci indicated that
appellant’s complaints were consistent with the injury and her history of the injury was
consistent with the objective findings of his examination.
In an attending physician’s report (Form CA-20) dated September 30, 2014, Dr. Geraci
listed the date of injury as September 8, 2014. He diagnosed bilateral knee pain, chronic neck
pain, right upper extremity radiculitis, cervical spondylosis and stenosis, and rotator cuff tear of
the right shoulder and checked a box marked “No” in response to a question regarding whether
there was any history or evidence of concurrent or preexisting injury, disease, or physical
impairment. Dr. Geraci also checked a box marked “No” in response to a question regarding
whether he believed that the condition found was caused or aggravated by an employment
activity. He noted that appellant was able to resume regular duty on October 1, 2014.
In December 1, 2014 report, Dr. Geraci indicated that appellant presented complaining of
neck pain radiating into her left upper extremity and bilateral knee pain. Upon physical
examination, appellant’s range of cervical motion was limited by 25 percent, but she had normal
flexion, rotation, and side bending. Dr. Geraci reiterated that the strength, deep tendon reflexes,
and sensory examinations were normal, except for right shoulder supraspinatus/infraspinatus
isolation tests which were positive. He diagnosed bilateral patellar femoral pain syndrome, C5-6
focal disc herniation with disc osteophyte complex, chronic neck pain, right upper extremity
radiculitis, cervical spondylosis and stenosis, and right shoulder rotator cuff tear involving both
the supraspinatus and infraspinatus tendons. Dr. Geraci again noted that the incident that
appellant described was “the competent medical cause of the injury.” He indicated that her
complaints were consistent with the injury and her history of the injury was consistent with the
objective findings of his examination.
In a December 1, 2014 Form CA-20, Dr. Geraci listed the date of injury as
September 8, 2014. He diagnosed bilateral knee pain, chronic neck pain, right upper extremity
radiculitis, cervical spondylosis and stenosis, and rotator cuff tear of the right shoulder and
checked a box marked “No” in response to a question regarding whether he believed that the
condition found was caused or aggravated by an employment activity.
In a December 11, 2015 Form CA-20, Dr. Peter Gambacorta, an attending Boardcertified orthopedic surgeon and osteopath, listed the date of injury as September 8, 2014 and the
mechanism of injury in section 4 of the form as “fell in kitchen, caught her right arm on table.”
He diagnosed right shoulder and cervical spine pain. In section 8, Dr. Gambacorta checked a
box marked “Yes” in response to a question regarding whether he believed that the condition
found was caused or aggravated by an employment activity listed in section 4. It is noted that
section 8 also contains the notation “fell at work,” which appears to be in a different handwriting
than that of the rest of the form. Dr. Gambacorta indicated that he first examined appellant on
August 15, 2013 and advised that she was able to resume her regular work on that date.

3

In a February 1, 2017 letter, OWCP requested that appellant submit additional evidence
in support of her claim, including a physician’s opinion supported by a medical explanation as to
how the September 8, 2014 work incident caused or aggravated a medical condition.6
In March 1 and 2, 2017 letters, counsel noted that appellant had reported that she was on
the employing establishment premises when she fell while leaving work on September 8, 2014.
He asserted that the medical evidence of record showed that appellant sustained injury due to the
September 8, 2014 employment incident.
In a March 8, 2017 decision, OWCP denied appellant’s claim for a September 8, 2014
traumatic injury. It accepted that she had established the occurrence of an employment incident
when she tripped on a rug and fell on September 8, 2014, but found that she had not submitted
sufficient medical evidence to establish causal relationship between a diagnosed medical
condition and the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.8 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at

6

OWCP also asked appellant whether she was on the employing establishment premises and performing
regularly assigned duties when she fell on September 8, 2014. In a February 1, 2017 letter, it asked the employing
establishment to respond to a question regarding whether, at the time of her September 8, 2014 fall, she was on
premises which were owned, operated, or controlled by the employing establishment. OWCP advised that 20 C.F.R.
§ 10.117(b) of its regulations provides that, in the absence of a full reply from the employing establishment, it may
accept an employee’s allegations as factual. The employing establishment did not respond to the February 1, 2017
letter.
7

Supra note 2.

8

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

9

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. § 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).

4

the time, place, and in the manner alleged.10 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.12
ANALYSIS
Appellant claimed that she sustained injury to her neck, shoulders, left elbow, left hand,
mid back, and knees due to a fall at work on September 8, 2014. She indicated that she caught
her heel on a rug in the lobby of the employing establishment premises while leaving work and
fell forward to the floor.
OWCP accepted that appellant’s September 8, 2014 fall constituted an employment
incident occurring in the performance of duty. The Board finds, however, that OWCP properly
denied her claim because she had not submitted sufficient medical evidence to establish a
diagnosed medical condition due to the accepted September 8, 2014 employment incident.
In a report of appellant’s September 17, 2014 visit to a clinic on an emergency basis,
Dr. David provided her description of a fall at work, but did not mention the date of the fall. He
did, however, note that she reported her onset of symptoms was two hours prior. Dr. David
detailed examination findings and provided a diagnosis of contusion. This report is of limited
probative value with respect to establishing appellant’s claim of a September 8, 2014
employment injury because he did not clearly specify the nature of the contusion or provide any
opinion that the diagnosed condition was due to the September 8, 2014 fall. The Board has held
that medical evidence which does not offer a clear opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.13
In his September 30, 2014 report, Dr. Geraci provided a description of the September 8,
2014 fall and detailed physical examination findings. He diagnosed bilateral knee pain with
patella-femoral pain syndrome, C5-6 focal disc herniation with disc osteophyte complex, chronic
neck pain, right upper extremity radiculitis, cervical spondylosis and stenosis, and right shoulder
rotator cuff tear. Dr. Geraci noted that the incident that appellant described was “the competent
medical cause of the injury.” He indicated that her complaints were consistent with the injury
and her history of the injury was consistent with the objective findings of his examination. This
report is of limited probative value with respect to establishing appellant’s claim of a
10

Julie B. Hawkins, 38 ECAB 393 (1987).

11

John J. Carlone, 41 ECAB 354 (1989).

12

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

13

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

5

September 8, 2014 employment injury, however, because Dr. Geraci did not provide medical
rationale in support of his conclusion on causal relationship. The Board has held that a medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.14
Dr. Geraci also indicated that his opinion on causal relationship was supported by the
objective findings of his examination, but he did not provide any discussion of the specific
findings he felt supported his finding. He diagnosed a wide variety of medical conditions, but he
did not discuss the September 8, 2014 employment injury in any detail or explain how it would
have been competent to cause or aggravate these conditions. As well, Dr. Geraci failed to
provide a detailed discussion of appellant’s prior medical history, and therefore his opinion is of
limited probative value for the further reason that it was not based on a complete medical
history.15
The Board further notes that additional questions are raised about Dr. Geraci’s opinion on
causal relationship by a form report he completed on September 30, 2014, the same date as the
above-described narrative report was completed. In this form report, Dr. Geraci listed the date of
injury as September 8, 2014 and diagnosed bilateral knee pain, chronic neck pain, right upper
extremity radiculitis, cervical spondylosis and stenosis, and rotator cuff tear of the right
shoulder.16 However, he checked a box marked “No” in response to a question regarding
whether he believed that the condition found was caused or aggravated by an employment
activity. Dr. Geraci did not explain this ostensible discrepancy with his September 30, 2014
narrative report. The Board has held that an opinion on causal relationship which is equivocal in
nature is of limited probative value regarding the issue of causal relationship.17
Dr. Geraci’s December 1, 2014 narrative report contained a similar list of diagnoses and
the same general, nonspecific opinion on causal relationship that was provided in his
September 30, 2014 report. Therefore, his December 1, 2014 report is of limited probative value
on the relevant issue of this case for the same reason as his September 30, 2014 report, i.e., he
failed to provide a rationalized medical opinion relating a diagnosed condition to the
September 8, 2014 employment incident.18 In a December 1, 2014 form report, Dr. Geraci listed
the same diagnoses as listed in his September 30, 2014 form report and checked a box marked
“No” in response to a question regarding whether he believed that the condition found was
caused or aggravated by an employment activity. Therefore, this form report further highlights
the equivocal nature of his opinion on causal relationship.19
14

C.M., Docket No. 14-0088 (issued April 18, 2014).

15

See supra note 12.

16

Dr. Geraci also provided the ICD-9 codes for pain in joint, lower leg (719.46), displacement of cervical
intervertebral disc without myelopathy (722.0), cervalgia (723.1), and disorder of bursae and tendons in shoulder
region, unspecified (726.10).
17

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962); James P. Reed, 9 ECAB 193, 195 (1956).

18

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

19

See supra note 17.

6

In the December 11, 2015 Form CA-20, Dr. Gambacorta, listed the date of injury as
September 8, 2014 and the mechanism of injury in Box 4 as “fell in kitchen, caught her right arm
on table.” He diagnosed right shoulder and cervical spine pain.20 In section 8, Dr. Gambacorta
checked a box marked “Yes” in response to a question regarding whether he believed that the
condition found was caused or aggravated by an employment activity listed in section 4. The
Board notes that this report would not establish appellant’s claim for a September 8, 2014
employment injury because he did not provide a clear, unequivocal opinion that she sustained a
diagnosed condition due the September 8, 2014 employment incident. As noted above, the
Board has held that an opinion on causal relationship which is equivocal in nature is of limited
probative value regarding the issue of causal relationship.21 By checking the box marked “Yes” in
section 8, Dr. Gambacorta related appellant’s condition to a nonwork incident that occurred at
her home. Section 8 also contains the notation “fell at work,” but this appears to be in a different
handwriting than that of the rest of the form and there is no further description of the date or
nature of the indicated fall. Dr. Gambacorta’s report is of limited probative value because it does
not contain a rationalized medical opinion relating a diagnosed condition to a specific
employment incident. The Board has held that a medical opinion is of limited probative value on
the matter of causal relationship if it does not contain a rationalized medical opinion relating a
diagnosed condition to a specific employment incident.22
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury due
to the September 8, 2014 employment incident.

20

Dr. Gambacorta also provided the ICD-10 code for pain in right shoulder (M25.511) and two other codes that
were not identifiable.
21

See supra note 17.

22

See D.R., Docket No. 16-0528 (issued August 24, 2016). On appeal counsel argues that the record contains
factual and medical evidence establishing appellant’s claim for a September 8, 2014 employment injury, but the
Board has explained the deficiencies in the medical evidence.

7

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

